Citation Nr: 0917402	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for low 
back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to 
November 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge at a January 2006 hearing conducted at the RO.  A 
transcript of the hearing is of record.

In a July 2007 decision, the Board denied the Veteran's 
increased evaluation claim.  The Veteran the Board's July 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2008 order, the Court 
granted a Joint Motion for Remand, vacating the Board's July 
2007 decision and remanding the matter to the Board for 
additional consideration.  Pursuant to the Court's November 
2008 order, this matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the instant claim was remanded by the Court 
in November 2008.  Specifically, the Court found the Board 
had not sufficiently explained why a 60 percent evaluation is 
not warranted for the Veteran's low back strain pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to 
intervertebral disc syndrome.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 60 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

An October 2006 VA examination report notes the Veteran 
suffers from incapacitating episodes occurring once or twice 
a month lasting one to two days each episode.  Further, the 
examination report notes that, when his back pain is at its 
worst, he is confined to bed "for a day or two."  However, 
it is unclear from the VA examination report whether the 
incapacitating episodes as described by the VA examiner meet 
the requirements of Diagnostic Code 5243 and, if so, whether 
the total duration of such episodes have totaled six weeks 
(42 days) in a twelve-month period.  As such, the Board finds 
that further development, namely another VA examination, is 
necessary to determine the severity of the Veteran's service-
connected low back disability.

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held in Vazquez 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Thus, on remand, notice conforming to Vazquez-Flores should 
be sent to the Veteran.




Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the AOJ should ensure that 
the notification requirements and 
development procedures contained in the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are 
fully met.

2.	Schedule the Veteran for a VA spine 
examination to ascertain the severity 
of his service-connected low back 
strain with degenerative joint disease.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner, and the examination 
report should reflect that such a 
review was accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
specifically state: 

a.	whether there is any abnormality 
of the spine, including ankylosis 
of a spinal segment or the entire 
spine.  

b.	whether the Veteran's low back 
disability results in 
incapacitating episodes, defined 
by regulation as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician and, if so, state the 
maximum total duration of these 
incapacitating episodes during a 
twelve-month period during the 
course of the Veteran's appeal.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

